UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1909



E. LOWELL MASON,

                                               Debtor - Appellant,

          versus


SUSAN L. SOWELL,

                                               Trustee - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge.  (CA-03-234-3; CA-03-271-3; BK-02-33458; AP-03-
3026)


Submitted:   January 29, 2004             Decided:   April 30, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Lowell Mason, Appellant Pro Se.     Susan Leigh Sowell, KAHEN,
MUCHIN, ZAVIS & ROSENMAN, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           E. Lowell Mason appeals from the district court’s order

dismissing as interlocutory his appeal from the bankruptcy court’s

orders:    (1) finding him in civil contempt and stating how he may

purge that contempt; (2) denying his motion to disqualify the

bankruptcy court judge and setting a hearing on other pending

motions;   and   (3)   denying   his   motion   to   dismiss   an   adversary

proceeding against him.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Mason v. Sowell, Nos. CA-03-234-3, BK-02-

33458, AP-03-3026 (W.D.N.C. filed July 18, 2003, entered July 23,

2003; filed Aug. 4, 2003, entered Aug. 6, 2003).           We deny Mason’s

motion for clarification of the lower courts’ jurisdiction and

dispense with     oral     argument     because      the   facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -